Citation Nr: 1522392	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-16 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for Bell's palsy.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to an initial rating greater than 10 percent for dry eye syndrome of the left eye.

4.  Entitlement to an initial rating greater than 10 percent for left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected left eye disabilities.



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to November 1999 and from April 2007 to September 2007.

The Veteran's service connection claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Veteran filed a Notice of Disagreement (NOD) in October 2012 and December 2012.  The RO issued a Statement of the Case (SOC) in January 2013 addressing the service connection claim for irritable bowel syndrome.  To date, a SOC has not been issued on the service connection claim for Bell's palsy.  In April 2013, the Veteran filed her Substantive Appeal on the service connection claim for irritable bowel syndrome.

The Veteran's higher initial rating claims come before the Board on appeal from January 2013 and May 2014 rating decisions of the RO in Reno, Nevada, which granted service connection for the left eye disabilities and assigned initial disability ratings of 10 percent for each left eye disability.  The Veteran filed NODs in June 2013 and August 2014, appealing the initial disability ratings assigned.  The RO issued a SOC on the initial rating claims in August 2014.  In September 2014, the Veteran filed her Substantive Appeal.

The December 2013 VA eye examination determined that the Veteran could not work because of her service-connected left eye disabilities.  In a March 2015 statement, the Veteran reported that she had applied for disability benefits with the Social Security Administration (SSA) for her service-connected left eye disabilities.  Thus, the Board finds that this record evidence reasonably raises a claim for a TDIU due exclusively to the service-connected left eye disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that additional lay and medical evidence was submitted following the September 2013 Supplemental SOC (SSOC) and August 2014 SOC.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran is not of record.  Under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeals were submitted on April 2013 and September 2014.  The Veteran has not explicitly requested AOJ consideration of the newly submitted evidence.  Therefore, a remand is not required solely for consideration of the newly submitted evidence.  Id.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for keratophy, to include as secondary to the service-connected disabilities, has been raised by the record in a September 2014 statement by the Veteran.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that she incurred Bell's palsy and irritable bowel syndrome during active service.  She also contends that her service-connected left eye disabilities are more disabling than currently evaluated.  She finally contends that she is unemployable solely as a result of her service-connected left eye disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

Bell's Palsy

In a June 2012 rating decision, the AOJ denied the Veteran's claim of service connection for Bell's palsy.  The Veteran filed NODs in October 2012 and December 2012.  The RO has not yet issued a SOC on the issue in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC for the issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Irritable Bowel Syndrome

The Board finds that a VA addendum opinion is necessary before the claim of service connection for irritable bowel syndrome can be adjudicated on the merits.  The record evidence indicates that, following VA examination in April 2012 in which the Veteran was diagnosed as having irritable bowel syndrome, the VA examiner did not address the Veteran's contention that she was exposed to contaminated water during her active service in Macedonia.  The Veteran's personnel records confirm that she was stationed in Macedonia from June 1999 to September 1999.  The April 2012 VA examiner also did not address pertinent in-service complaints in November 1998, August 1999, and November 1999 - before, during, and after the alleged in-service contaminated water exposure.  The examiner also did not reference Internet articles submitted by the Veteran as support for her contentions.  The April 2012 VA examiner also found that the Veteran's post-service complaints were over a decade after her in-service complaints.  This suggests that the April 2012 VA examiner may have found the lack of contemporaneous treatment records to be persuasive support for the negative nexus opinion.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds that this VA medical opinion is necessary before a decision on the merits may be reached.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  

Left Eye Disabilities and TDIU

In a March 2015 statement, the Veteran reported that she had applied for disability benefits with the SSA for her service-connected left eye disabilities.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.

The Veteran last was afforded a VA examination to determine the severity of the service-connected left eye disabilities in December 2013.  Since that examination, in a September 2014 medical opinion, the Veteran's private physician referred to the Veteran's "worsening" left eye symptoms.  In a September 2014 statement, the Veteran reported that she was awaiting a corneal transplant for her left eye.  The Veteran also contended in a March 2015 statement that she had applied for SSA disability benefits for her service-connected left eye disabilities.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, the Board finds that, on remand, she should be scheduled for updated VA examination to determine the current nature and severity of her service-connected left eye disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  

The Board finally notes that the medical evidence of record suggests that the Veteran currently is unemployed due to her service-connected left eye disabilities.  Specifically, at the December 2013 VA examination, the VA examiner determined that the Veteran's visual impairment prevents her from obtaining employment in which near normal vision is required in both eyes (commercial driving, law enforcement, etc).  In a March 2015 statement, the Veteran reported that she lost her job at VA due to her service-connected left eye disabilities and was discharged from the Army National Guard due to her service-connected left eye disabilities.  She also reported having applied for SSA disability benefits due to her service-connected left eye disabilities.  The Veteran does not currently meet the required percentage standards set forth in 38 C.F.R. § 4.16(a); however, she may be entitled to a TDIU on an extraschedular basis if it is determined she is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  38 C.F.R. §§ 4.16(a)-(b) (2014).  

Pursuant to 38 C.F.R. § 3.321, when a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the VA Director, Compensation Service, to determine whether an extraschedular rating is warranted.  The Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral of an extraschedular evaluation to the Director, Compensation Service.  To date, these claims have not been referred for extraschedular consideration.  The Board finds that, on remand, these claims should be referred to the Director, Compensation Service, for extraschedular consideration.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a Statement of the Case (SOC) on the issue of entitlement to service connection for Bell's palsy.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  As part of the Veteran's higher initial rating claims, contact the Veteran and ask that she complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran a letter requesting that she provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the TDIU claim.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran.

Advise the Veteran that it is ultimately the Veteran's responsibility to obtain (from her prior employer) and submit (to VA) her employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that she should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Contact the Social Security Administration (SSA) and obtain the Veteran's complete SSA records, including any administrative decision(s) on her application for SSA disability benefits and all underlying medical records.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

4.  Contact the Veteran and ask her to identify all VA and non-VA clinicians who have treated her for Bell's palsy and/or for irritable bowel syndrome since her service separation.  Ask the Veteran to identify all VA and non-VA clinicians who have treated her for service-connected left eye disabilities in recent years.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already, to include any records which may be available from Brimhall Eye Clinic.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

5.  Thereafter, send the claims file and a copy of this REMAND to the April 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed irritable bowel syndrome.  Do not schedule the Veteran for another VA examination unless the April 2012 VA examiner finds it necessary to do so.  Following a review of the claims folder, the examiner is requested to provide an opinion addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's currently diagnosed irritable bowel syndrome was incurred in or caused by her active military service, to include exposure to contaminated water during the Veteran's military service in Macedonia from June 1999 to September 1999.  

The examiner is asked to consider: (a) the in-service November 1998 complaint of abdominal pain with a diagnosis of possible gastritis; (b) the in-service complaint "flu-like symptoms" in August 1999; (c) the in-service complaint of vomiting and diarrhea in November 1999; (d) the Internet articles and medical literature submitted by the Veteran regarding her Gulf War service; and (e) the Veteran's lay statements.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.
 
6.  Schedule the Veteran for a VA eye examination to determine the severity of her service-connected dry eye syndrome of the left eye and left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to provide the visual acuity of each eye.  The examiner is also asked to state whether the service-connected left eye disabilities are manifested by bilateral disorder of the lacrimal apparatus, incomplete severe paralysis of the cranial nerves, and/or complete paralysis of the cranial nerves.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising her of the consequences of her failure to report to the examinations.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Refer the issues of entitlement to a TDIU due exclusively to service-connected left eye disabilities on an extraschedular basis and entitlement to higher initial ratings for her service-connected dry eye syndrome of the left eye and left eye visual impairment due to central stromal scarring with dense neovascularization associated with the dry eye syndrome of the left eye on an extraschedular basis to the Director, Compensation Service.  A copy of the Director's decision should be included in the claims file.  

9.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

